Per Curiam.

While appellant does not question the subject matter jurisdiction of the court of common pleas relative to the determination of a probation violation, he does urge that the hearing and determination, based upon the commission of a crime of which he had not been found guilty, was a usurpation of the court’s jurisdiction which deprived him of due process.
First, appellant has made no showing that the probation violation charge and hearing thereon related exclusively to the charge of gross sexual imposition involved in the then pending criminal case. Moreover, appellant’s reliance on the doctrine of collateral estoppel and double jeopardy, as invoked in People v. Grayson (1974), 58 Ill. 2d 260, 319 N.E. 2d 43, is misplaced. While the court in Grayson did reverse on appeal a probation revocation which took place after a criminal trial had resulted in a not guilty finding to a charge of armed robbery, that revocation hearing did indeed relitigate the same factual issues resolved in such prior criminal proceeding. Here, appellant was not required to run the gauntlet twice as the criminal charge was dismissed after probation was revoked. The instant prohibition action, directed to such probation violation determination, was at the least, misdirected.
*11Appellant has further made no showing of the inadequacy of the remedy of appeal from the revocation of his probation and his attempt to equate criminal due process rights, including right to trial by jury, with rights attendant a probation violation hearing, would properly be the subject of appellate review.
For reason of the foregoing, the judgment of the court of appeals denying the writ is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.
J.P. Celebrezze, J., not participating.